Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the petition decision filed 6/29/2020, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.

  The amendment filed  6/16/2020 which cancels claim 9, and  amends claims 17-8, 14 and 17 has been entered.       
Claims 1-8, 10-14 and 16-20 are pending and are under examination.

                                               New-Claim Objection
37 CFR1.121 states that  “[I]n the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).” In this case, claim 1 has incorrect status of claim, i.e., “claim 1 (Previously Presented)”; yet, claim 1 is actually amended (filed 6/16/2020) by application.   In addition, claim 15 is missing from the “Amendment to the claims” filed 6/16/2020 though the claim 15 was previously canceled by the amended filed 4/4/2019.

Examiner remark:
The reason for making the new ground of  103 rejection of claims 1-14 and 16-20 by Majd G.S., Song et al. and US 20070275483 (‘483) set forth in Finality 7/25/2019 is that, although the new 103 rejection cites the same references of Majd, Song and ‘483 as the previous 103 in the Finality, the following new ground of 103 rejection is based on the claim interpretation of “…a pH within 20% of initial pH and a salt concentration within 20% of the initial salt concentration…” newly set forth in claims 1, 14 and 17

35 USC §103(a) Rejection
		
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
             1. Determining the scope and contents of the prior art.
 2. Ascertaining the differences between the prior art and the claims at issue.
 3. Resolving the level of ordinary skill in the pertinent art.
       4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

     This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim interpretation:

The “pH” and “salt concentration” in the recitation “…a pH within 20% of initial pH and a salt concentration within 20% of the initial salt concentration…” (claims 1, 14 and 17) are given broadest reasonable interpretation (BRI) as being directed to possibilities including the same or substantially same “pH” and “salt concentration” as the “initial pH” and “initial salt concentration” in solution which is used for carrying out the steps. This is because “…20% of initial pH…” and “…20% initial salt concentration…”  is given BRI as being read on “± initial pH” and “± initial salt concentration” (20%)..
Therefore, based on this claim interpretation, the following new 103 rejection is applied.

 Claims 1-8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Majd G.S (“The affinity precipitation for the isolation of biomolecules” (2007) Dissertation, pages 1-146), Son et al. (Bull. Korean Chem. Soc. (2014)  35, 2665-2668) and US 20070275483 (‘483).
In Figure 1.2, section 4.2.10 at pages 75-76, and abstract at page v, 2nd paragraph, Majd teaches a method of purification of biomolecule (a “target molecule”, see Figure 1.2) using claim 1, 2, 8-9, 12-13, 14) such as PolyNIPAAm (i.e., poly-N-isopropylacrylamide) which also reads on  the “thermo-responsive homopolymer” (claim 2) and “pNIPAM” (claims 11, 17).
 The PolyNIPAAm has “critical solution temperature” (CST) 32-34 [Symbol font/0xB0]C in aqueous solution (p.3, 2nd para; and page viii, Majd), i.e. PolyNIPAAm is soluble in cold water, but become insoluble and precipitate out of the solution once the CST is surpassed (page v., 2nd para, lines 5-7; and Figure 1.2, Majd) wherein CST is equivalent to instant “lower critical solution temperature” (LCST) (claim 4) as such the “target molecule” of interest can be easily purified by simply adjusting temperature thereof (see Figure 1.2 at p.5, Majd). The pNIPAM homopolymer inherently possesses a number average molecular weight greater than 11.5 kDa (claims 1, 14, 17) (as evidenced by [0091], instant specification) and wherein molecular weight of the pNIPAM homopolymer is greater than 12 kDa (claim 12) or 15 kDa (claims 13, 16, 20) (as evidenced by [0096], instant specification). The above mentioned “CST 32-34 [Symbol font/0xB0]C” is less than 45[Symbol font/0xB0]C (claims 5, 19).

Majd teaches contacting AML that is “affinity macroligand” (see p.vi, last paragraph, Majd) with a mixture (see Figure 1.2, p.5 and Figure 1.6) wherein AML consists of a stimuli-responsive polymer to which an affinity ligand is linked (p.5, lines 3-4). Since the “stimuli-responsive polymer” is PolyNIPAAm (p.33, line 3, Majd), AML is a bioconjugate consisting of “PolyNIPAAm” and “affinity ligand” (section 3.3.1, pages 49-50; and page 5, lines 1-6, Majd). 
It has been known in the art (‘483) that “affinity ligands” include “aptamers” ([0021], lines 20-22, ‘483) capable of binding to a target polypeptide (abstract, last 3 lines, ‘483). One of examples of the “AML” is Hp-polyNIPAAm (Hp stands for Haptoglobin) (see section 4.1.10 at pages 75-76; and Table 4.2, Majd). Said AML of Majd  meets the limitation of the “aptamer-conjugated thermoresponsive polymer” (PolyNIPAAm) (step(a), claims 1, 14, 17); and then, precipitating AML at two difference temperatures (i) T < CST (LCST) to allow binding between AML and target  molecule; and then using temperature (ii)  T > CST (LCST) followed by centrifugation (elected species, claim 7) to obtain “AML-target molecule” precipitate (see Figure 1.2 at p.5, Majd). The prior art temperature (i) and (ii) are equal to instant the first and second temperature (claims 3, 4).  Said precipitation step of Majd is applied to instant step(b), claims 1, 14, 17.
The precipitation step (Majd) is performed using phosphate (salt) buffer at pH 6 (Figure 4.1, p.73 Majd). Per the above “Claim interpretation”, the “pH” and “salt concentration” in the recitation “…a pH within 20% of initial pH and a salt concentration within 20% of the initial salt concentration…” (claims 1, 14 and 17) are given BRI as  encompassing substantially same “pH” and “salt concentration” because said “…20% of initial pH…” and said “…20% initial salt concentration…”  is given BRI as being read on “± initial pH” and “± initial salt concentration”.  PBS solution in which AML [e.g., Hp-polyNIPAAm, wherein “Hp” is haptoglobin (a “target polypeptide”) having affinity for hemoglobin (Hb)] dissolved for subsequent thermos-cycling experimentation, wherein the thermos-responsive homopolymer “polyNIPAAm” has CST ([Symbol font/0xB0]C) 32-34 [Symbol font/0xB0]C (see Table 1.1 at p.4; and Section 4.2.10 at pages 75-76, Majd).  Temperature elevated to 37 [Symbol font/0xB0]C  induces said precipitation of AML with the target protein “hemoglobin” (Hb); wherein Hb forms (affinity) complex with Hp and wherein AML is mixed with Hb-solution in phosphate buffer (PBS) of pH 6 (Section 4.2.10, pages 75-76; Figure 4.1, right col.; and pages 65-66, Majd). Said mixed necessarily results in fluctuation of phosphate salt concentration and pH in the solution. Per above-discussed “Claim interpretation” as to “± initial pH” and “± initial salt concentration”, the precipitation step of Majd is an obvious variation of the instant precipitating step(b) of claims 1, 14 and 17.
In Figure 1.2, Majd provides an working example for separation of the precipitated “AML-target molecule” from supernatant by centrifugation (step(c), claims 1, 14, 17) wherein  the bioconjugate “AML” such as “haptoglobin-polyNIPAAm” (section 4.2.10 at pages 75-76 ; page v, 2nd paragraph, lines 11-14; and page vi, 2nd and last paragraphs, Majd) which is equivalent to instant “aptamer-conjugated thermoresponsive polymer [PolyNIPAAm]) complex with a target molecule, e.g., antibody polypeptide (claims 1, 6, 14) (p.105, 1st paragraph, Majd). It is noted that Majd has disclosed using affinity precipitation for large scale antibody purification (see chapter 5; and p. 105,  lines 7-8, Majd).

Next, at Figure 1.2, Majd teaches treating the resultant “AML-target molecule” complex  at condition T < CST to dissociate the “target molecule” from AML (aptamer-conjugated PolyNIPAAm), i.e., separating  (step(d), claims 1, 14, 17)  wherein “T” stands for “temperature”; then, re-precipitating the dissociated AML (aptamer-conjugated PolyNIPAAm) at T > CST (step(e), claims, 1, 14, 17) followed by isolating the target molecule (e.g., antibody polypeptide, see above) by centrifugation (step(f), claim 8; and step(f), claim 17) which results in pellet AML (aptamer-conjugated thermoresponsive polymer) thereby “reusing the precipitated aptamer-conjugated thermoresponsive homopolymer” (step(g), claims 1, 14, 17). Subsequently, using the low pH (i.e., different pH from initial pH recited in claims 10, 18) to elute/dissociate (claim 18) haptoglobin (Hp) polypeptide (Figure 4.1 at p.73; and p.74, 2nd paragraph, lines 1-10; p.99; and p.65, 2nd paragraph, line 1, Majd).

AML can be recycled (i.e., reused) for low cost concerns (p.129, last paragraph, line 1, Majd), and Majd has taught the possibility of recycling the AML for further purifications for the target protein of interest that is hemoglobin “Hp” with “fresh sample”  (p.97, 2nd paragraph, lines 3-4 and 11-12; and p.99; 2nd paragraph, lines 9-12, Majd) wherein affinity ligand “AML” comprises an “aptamer” (see [0021], lines 20-22, ‘483) that is capable of specifically binding to polypeptide (abstract, last 3 lines, ‘483). When recycling (i.e., reusing)  the aptamer “AML” for AML consist of “stimuli-responsive polymer” (that is polyNIPAAm, see p.33, line 3, and p.129, lines 1-3) to which an affinity ligand is linked wherein the polymer mediates the response to stimulus such as temperature (p.5, lines 3-5, and Figures 1.2 and 1.5 Majd). Thus, it is obvious to recycle the precipitated AML conjugated polyNIPAAm via re-suspending the precipitate (p.86, 2nd paragraph, line 8) in a new mixture containing unbound target molecule (Hp), as applied to step(g), claims 1, 14, 17.      

The above Majd teachings thus are applied to independent claims 1, 14 and 17, and dependent claims 1-8, 10-13, 16 and 18-20. 
 
Majd does not use the term “aptamer” in his disclosure wherein the aptamer” is recited in the phrase “aptamer-conjugated environmentally-responsive homopolymer” or “aptamer-conjugated thermo-responsive homopolymer”. 
However, Majd has taught using the “AML” (an affinity macroligand) in affinity precipitation process for purifying biomolecules such as antibody polypeptide from a sample; wherein “AML” consists of a stimuli-responsive polymer to which an affinity ligand is linked (p.5, lines 3-4, Majd); and thus, the affinity macroligand “AML” (Majd) is the species of the genus “aptamer”.  The working example of AML conjugate  is haptoglobin-polyNIPAAm (a thermo-responsive homopolymer) (see section 4.2.10 at pages 75-76; and page vi,, 2nd paragraph, line 1-2, Majd). Since the “stimuli-responsive polymer” is the “thermo-responsive homopolymer” (i.e., PolyNIPAA) (p.33, line 3, Majd), AML is a conjugate consisting of PolyNIPAAm and affinity ligand” (it noted that PolyNIPAAm is equal to instant “pNIPAM”).  It has been known in the relative art (’483) that “affinity ligands” include “aptamers” ([0021], lines 20-22, ‘483) capable of specifically binding to polypeptide (abstract, last 3 lines, ‘483). 
Moreover, the closely related prior art (Song et al.) teaches that aptamers have been found to bind specifically to proteins, and that the “aptamer” is oligonucleotide or peptide molecule (abstract, line 1, Song) and capable to fold into a well-defined three-dimensional structure, enabling the molecular recognition and specific binding of the corresponding target (p.2665, left col., lines 1-5, Song). In particular, the aptamer is of great interest to be used [advantage]  as a stationary phase in affinity precipitation (which is a common subject matter to Majd), in addition to several advantages (offered by the aptamers) over the conventional antibody-based or protein-based bioanalytical methods, which include low costs, large-scale production, increased stability against high temperature and extreme pH, long half-life and reversible denaturation (p.2665, left col., lines 7 and 11-17, Song). Thus, having been motivated by said “advantages” (Song) and by knowing that the aptamers is of great interest to be used in affinity precipitation wherein the AML disclosed by Majd is within the breadth of the generic  “aptamer” (discussed by Song, see above) wherein the use of the “aptamer” in affinity prima facie obvious.  
Therefore, the combination of the references’ teachings renders claims 1-8, 10-14 and 16-20 prima facie obvious.


The applicants’ response to the above 103 rejection
            At pages 8-10, the response filed 6/16/2020 asserts that cited references Majd, Song and ‘483 (Liotta) do not support a prima facie case of the obviousness because the cited references do teach or suggest the aptamer in claims 1, 14 and 17 (p.8, section III, paragraphs 2-3, the response).
	The response asserts that Figure 1.2 also Figure 4.1 and pages 65-66, 72 and 75-75 of Majd does not disclose the reuse or recycle of the AML (aptamer), and that Majd does not disclose recycling/reusing AML bur rather Majd teaches removal of the AML (3rd paragraph of pages 9 and 10, the response).
	The response discusses Tables 4.7 of Majd and asserts that it was found a reduction of 37 to 97 % of the AML’s elution ratio from assays of Majd; and response submits that the recycling of the AML was not possible as stated at page 97 of Majd (see the applicant’s response at p.9, last paragraph to p.10, line 4). Thus, the response infers that one of ordinary silk in the art would not expected success for the recycling AML (p.10, 2nd paragraph, the response). Further, the response argues that Song and ‘483 (Liott) do not overcome the deficiency of Majg in this regard (p.10, 4th paragraph, the response). As such, the response infers that the cited references do not teach or suggest the subject matters of claims 1, 14 and 17, (p.10, 5th paragraph, the response); and therefore, applicant requests withdrawal of the rejection 

             The applicant’s arguments are found not persuasive because of the reasons set forth in the above rejection and the reasons below.
The prima facie case of the obviousness of claims 1,14 and 17 and dependent claims therefrom has been established by the Majd’s teachings  in view of Song and ‘483 (see the above rejection; it will not be reiterated herein).
Regarding the argument “the cited references do teach or suggest the aptamer”, it has been known in the art (‘483) that “affinity ligands” encompasses “aptamers” ([0021], lines 20-22, ‘483) wherein the aptamer is capable of binding polypeptide (abstract, last 3 lines, ‘483). 
Majd has disclosed AML (affinity macro-ligand) consisting of a stimuli-responsive polymer to which an affinity ligand is linked (p.5, lines 3-4) wherein the “stimuli-responsive PolyNIPAAm linked to affinity ligand (see above discussion) and ‘483 has taught that aptamer is a recognized affinity ligand; and thus, the applicant’s argument in this regard is baseless and unpersuasive.
As far as the argument “Majd does not disclose the reuse or recycle of the AML” is concerned, Majd has suggested that AML can be recycled (i.e., reused) in concerning about low cost (see p.129, last paragraph, line 1, Majd), and has suggested the possibility of recycling the AML for further purifications (p.97, 2nd paragraph, line 12, Majd).
Majd discusses the data of Tables 4.7 and 4.9, and has taught that Table 4.9 shows the possibility of recycling the AML for further purifications (see p.97, 2nd paragraph, line 12, MAjd). 
It is noted that, from the context at page 9, 2nd paragraph of Majd, the phrase “recycling of the AML was thus not possible” is related to the test result after three recycling steps (see p.9, 2nd paragraph, lines 13-14), i.e., it suggests that first and/or second recycling of the AML is still operable. Moreover, Majs has suggested the possibility for low cost with regard to recycling the AML (see p.129, last paragraph, lines 1, Majd) in addition to the disclosure that it is desirable to recycle  the AML when expensive affinity ligands are used (see p.90, 2nd paragraph, lines 9-10, Majd).  Thus, the reference teachings (Maja) as a whole suggest the recycling the AML; and thus, there is no deficiency of Maja needs to be remedied by Song and ‘483 (Liott) with regard to recycling the AML as asserted by applicant. Therefore, the argument in this matter does not support the applicant’s position; and therefore, the 103 rejection is proper and maintained.  

            Maintained- Rejection -Obviousness Type Double Patenting 

          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-14 and 16-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 4-5, 14-15, 19-22 and 26 of US Pat. No. 10359419 (‘419) which was issued from Application No. 14043887 (‘887) in view of Majd G.S ( “The affinity precipitation for the isolation of biomolecules” (2007) Dissertation, pages 1-146). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below. 

Claim interpretation:
The methods of claims 1, 14 and 17 are directed to purifying an untagged polypeptide by steps of (i) contacting an “environmentally-responsive homopolymer” such as poly(N-isopropylacrylamide) (pNIPAM) which is thermo-responsive wherein the homopolymer is conjugated with an aptamer, and (ii) precipitating said homopolymer through controlling a “lower critical solution temperature” (LCST).
The “pH” and “salt concentration” in the recitation “…a pH within 20% of initial pH and a salt concentration within 20% of the initial salt concentration…” (claims 1, 14 and 17) are given broadest reasonable interpretation (BRI) as being directed to the same or substantially same “pH” and “salt concentration” as the “initial pH” and “initial salt concentration” in solution for carrying out the steps (i) and (ii), because “…20% of initial pH…” and “…20% initial salt concentration…”  is given BRI as being read on “± said initial pH” and “± initial salt concentration” (20%). Thus, the processes of claims 1, 14 and 7 and dependent claims therefrom are drawn to using the “thermo-responsive homopolymer” to purify the target polypeptide based on manipulating the temperature change rather than on pH or/and salt concentration in a solution comprising the said homopolymer and the polypeptide wherein the polypeptide is precipitated out of the solution without need of using a solid support or any insoluble carrier material set forth in claims 1, 14 and 17.

419 disclose a method of recovering a plurality of target protein from a sample, wherein said “recovering” is an obvious variation of “purification” of instant claims 1, 14 and 17 because the method of claims 31-32 of ‘887 and the method of instant claim 1, 14 or 17 comprising similar steps “adding…” (or “contacting…”) and “precipitating…” (see below). 
The method of ‘419 comprises step of  adding a plurality of substrate-coupled binding elements to the sample comprising “targets” (protein) to form a plurality of the substrate coupled binding element -target complexes in solution; wherein said “substrate” comprises two or more thermo-responsive polymers with different lower critical solution temperatures (LCSTs) and said “binding element” is an “aptamer”; wherein said “thermo-responsive polymers” is a pNIPAAM (i.e., poly(N-isopropylacrylamide),see claim 29 of ‘887) and has a low LCST in a range of 30-35 [Symbol font/0xB0]C (claim 31 of ‘887). 
The method of ‘419 further  comprises steps of precipitating the substrate (i.e., pNIPAAM, a thermo-responsive polymers)-coupled binding element (aptamer)-target (protein) complex) out of solution at temperature above LCST by changing one or more environmental conditions of a substrate of the substrate-coupled binding elements so as to form a precipitated complex; and then, recovering the protein (target) (see claim 30 of 887)from supernatant by centrifugation and/or filtration so as to separate the protein (target) and the substrate-coupled binding elements from the precipitated complex under mild elution conditions by washing the complex with salt solution or/and dilute base solution (which changing pH of solution) thereby obtaining a recovered protein (target) and a recovered substrate-coupled/conjugated binding element (aptamer). The “pNIPAAM” (or called “pNIPAM”) homopolymer inherently possesses a number average molecular weight greater than 11.5 kDa (instant claims 1, 15, 17) as evidenced by [0091] of instant specification); greater than 12 kDa (instant claims 12) or 15 kDa (instant claims 13, 16, 20) as evidenced by [0096], instant specification. 
The method of ‘419 further comprises recovering the target protein by dissociating/eluting  the target protein from the complexes thereof through changing temperature to form a supernatant comprising the target protein (claim 1 and 14  of ‘419) which is an obvious variation of “a pH which is different from the temperature …” recited in instant claims 10 and 18.
Also, claims 15 and 19 of ‘419 disclose separating the protein target from the supernatant by filtration or centrifugation (step(c), instant claim 17) followed by re-precipitating (step(e), instant claims 8, 17) the dissociated thermo-responsive polymer coupled binding element by changing temperature to form a supernatant comprising the protein (target) (see claim 9 of ‘887), and subsequently, isolating/recovering (step(f), instant 17 and claim 8) the protein target from the supernatant. 
It has been known in the relative art (Majd) the precipitation step in thermo-cycle (see Figure 1.2,, p.4, last paragraph, line 5; and Figure 4.1) is performed using phosphate (salt) buffer pages 75-76; and Figure 4.1, p.72, Majd). Per the above “Claim interpretation”, the “pH” and “salt concentration” in the recitation “…a pH within 20% of initial pH and a salt concentration within 20% of the initial salt concentration…” (claims 1, 14 and 17) are given BRI as being directed to the same or substantially same “pH” and “salt concentration” because said “…20% of initial pH…” and said “…20% initial salt concentration…”  is given BRI as being read on “± initial pH” and “± initial salt concentration”.
	Particularly, Majd teaches the use of PBS solution in which AML (e.g., Hp-polyNIPAAm, wherein “Hp” is haptoglobin having affinity for hemoglobin (Hb)) dissolved for thermo-cycling experimentation wherein the thermos-responsive homopolymer “polyNIPAAm” has CST ([Symbol font/0xB0]C) 32-34 [Symbol font/0xB0]C (see Table 1.1 at p.4; and Section 4.2.10 at pages 75-76, Majd); temperature elevated to 37 [Symbol font/0xB0]C  induces said precipitation of AML with target protein “hemoglobin” (Hb) that forms (affinity) complex with Hp, wherein AML is mixed with Hb-solution in phosphate buffer (PBS) of pH 6 (Section 4.2.10, pages 75-76; Figure 4.1, right col.; and pages 65-66, Majd). Said mixed necessarily results in fluctuation of phosphate salt concentration and pH in the solution. Per above-discussion “Claim interpretation” as to “± initial pH” and “± initial salt concentration” (20%), the precipitation of Majd is meets the limitation of the instant precipitating step(b) of claims 1, 14 and 17).
        Here, it is noted that, like ‘419 invention, the reference of Majd is also directed to using thermo-responsive homopolymer “PolyNIPAAm” (i.e., instant “pNIPAM”) for affinity precipitation of protein of  interest by controlling “critical solution temperature” (CST), said “CST” is equivalent to “LCST” in instant claims 4, 5 and 14, (see Figures 1.2, pages 3, 5 and 105, page v, 2nd paragraph, Majd) which is the common subject matter of instant claims 1, 14 and 17; wherein said “affinity precipitation” (Majd)  is within breadth of instant “precipitation” of instant claims. In addition, Majd also teaches that the target molecule to be affinity purified includes antibody (instant claim 6) (see p. 105,  lines 7-8, Majd). 
Thus, the claims of ‘419 combined with Majd are obvious variation of instant claims 1-8, 11-14, 16, 17, 19 and 20. 
Further, claims 1, 18 and 20 of ‘419 disclose that recovering the protein target and the substrate-coupled binding elements separately from the precipitated complex under mild elution conditions wherein revering protein target is achieved by dissociating (step(d), instant claims 8, 17) the thermo-responsive polymer (e.g., pNIPAM) coupled binding element-target complex, wherein claims 1 and 18 of ‘419 disclose that the dissociating step is done by using chaotropic salt and/or a salt solution which reads on the limitation “a salt concentration (for dissociation) is different from the salt concertation of the mixture…” set forth  in instant claims 10 and 18.
Thus, the instant claims 1-8, 10-14 and 16-20 and the claims of ‘419 discussed above are not patentably distinct from each other.

The applicants’ response to the above ODP rejection


             The applicant’s arguments are found not persuasive because of the reasons set forth in the above rejection and the reasons below.
  Although ‘149 patent do not disclose the pH and salt concentrations recited in instant step(b) of claims 1, 14 and 17,  it has been known in the relative art (Majd) the precipitation step is performed using phosphate (salt) buffer at pH 6 (section 4.2.10, at pages 75-76; and Figure 4.1, p.72, Majd). Per “Claim interpretation” set forth with the above ODP rejection, the “pH” and “salt concentration” in the recitation “…a pH within 20% of initial pH and a salt concentration within 20% of the initial salt concentration…” (claims 1, 14 and 17) are given BRI as being directed to the same or substantially same “pH” and “salt concentration” because said “…20% of initial pH…” and said “…20% initial salt concentration…”  is given BRI as being read on “± initial pH” and “± initial salt concentration” of 20%; and thus, it would have been prima facie obvious for one of ordinary skill in the art to use the pH and salt concentration such as the conventional phosphate buffer as disclosed in the art Majd. Therefore, the instant claims 1-8, 10-14 and 16-20 and the claims of ‘419 discussed above are not patentably distinct from each other.

                                                  Conclusion
	  No claims are allowed.

   Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, PH.D, whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Samuel  W. Liu/
    Examiner, Art Unit 1656
    March 5, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600